DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 6/28/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 11/14/2019 and 6/28/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5 and  8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huening Pete et al (WO 2012/018991 A1) in view of Carl Zeiss (WO 2017/025583 A1).
 Regarding claim 1, Huening Pete et al  discloses (refer  to figures 1-5) a retinal imaging system (paragraph 0012,paragraph 0042), comprising: an image sensor  (paragraph 0025 , i.e., an image capture device) adapted to acquire a retinal image ; and a dynamic illuminator for illuminating a retina to acquire the retinal image,; a first illumination array extending out from first opposing sides of the aperture along a first linear axis (paragraph 0059 , figure 5); and a second illumination array extending out from second opposing sides of the aperture along a second linear axis, substantially orthogonal to the first linear axis (paragraph 0059, figure 5).  
Huening Pete et al discloses all of the claimed limitations except the dynamic illuminator including: a center baffle that extends from and surrounds an aperture through which an image path for the retinal image passes before reaching the image sensor.
 Carl Zeiss the dynamic illuminator including: a center baffle that extends from and surrounds an aperture through which an image path for the retinal image passes before reaching the image sensor (para 0002, central hole, baffle).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a center baffle that extends from and surrounds an aperture through in to the Huening Pete et al a retinal imaging system for the purpose of correctly align pupil or aperture of the imaging system as taught by Carl Zeiss (page 1, lines 6-8).


Regarding claim 2, Huening Pete et al wherein the first illumination array extends out radially from the first opposing sides of the aperture along the first linear axis that intersects a center of the aperture and the second illumination array extends out radially from the second opposing sides of the aperture along the second linear axis that also intersects the center of the aperture (paragraph 0059, figure 5).  .  
Regarding claim 3, Huening Pete et al wherein the first illumination array comprises a plurality of first discrete illumination sources and the second illumination array comprises a plurality of second discrete illumination sources ( paragraph 0059,figure 5).  
Regarding claim 4, combination Huening Pete et al in view of Carl Zeiss discloses, wherein the first and second discrete illumination sources are respectively encircled by corresponding illumination baffles that each constrains an emission divergence pattern of a corresponding one of the first and second discrete illumination sources.  
Regarding claim 5, combination Huening Pete et al in view of Carl Zeiss discloses wherein the center baffle is cone shaped and has a circular cross-sectional shape.  
Regarding claim 8, Huening Pete et al wherein the first discrete illumination sources are symmetrically positioned about the second linear axis and the second discrete illumination sources are symmetrically positioned about the first linear axis (paragraph 0059, figure 5).  
Regarding claim 9, Huening Pete et al  discloses further comprising: an alignment tracker for tracking alignment between the retinal imaging system and an eye of the retina (paragraph 0025); and a controller coupled to image sensor, the alignment 
Regarding claim 10, Huening Pete et al discloses wherein generating the circular illumination pattern comprises: simultaneously illuminating innermost ones of the first and second discrete illumination sources that are immediately adjacent to the center baffle (paragraph 0060).  
Claim 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carl Zeiss (WO 2017/025583 A1) in view of SU (2016/0029887 A1).
Regarding claim 16, Carl Zeiss  discloses (refer  to figures 1,4-6) a method of imaging a retina,(page 3, para 2) comprising: determining an alignment between a retinal imaging system and an eye (page 2, para 2 ) ; generating a circular illumination pattern with a dynamic illuminator when the retinal imaging system is determined to be centrally aligned with a gaze direction of the eye (page 5, para 1); the dynamic illuminator when the retinal imaging system is determined to be offset from the gaze direction of the eye; and acquiring image light of the retina with an image sensor of the retinal imaging system (page 6, para 2).

 SU discloses generating a non-circular illumination pattern (paragraph 0016, paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a non-circular illumination pattern in to the Carl Zeiss imaging system for the purpose of wide field of view as taught by SU (paragraph 0008).
Regarding claim 17, Carl Zeiss discloses wherein the dynamic illuminator comprises:   first discrete illumination sources extending radially out from first opposing sides of a center baffle along a first linear axis; and second discrete illumination sources extending radially out from second opposing sides of the center baffle along a second linear axis, substantially orthogonal to the first linear axis (figure 5).  
Regarding claim 18, Carl Zeiss discloses further comprising: passing the image light of the retina along an image path through an aperture surrounded by the center baffle to the image sensor; and blocking at least a portion of image artifacts from reaching the image sensor with the center baffle, wherein the image artifacts are due to at least scattering or specular reflection of illumination light from the dynamic illuminator (page 11).  
Regarding claim 19, Carl Zeiss discloses further comprising: casting a shadow into the eye with the center baffle by blocking a portion of illumination light emitted from innermost ones of the first and second discrete illumination sources that are immediately adjacent to the center baffle, wherein the shadow reduces the image artifacts reaching the image sensor (page 11).  

Regarding claim 21, Carl Zeiss in view of SU discloses wherein generating the non-circular illumination pattern (paragraph 0016, paragraph 0025) comprises: illuminating one of the first or second discrete illumination sources when the retinal imaging system is determined to be offset from the gaze direction in a single direction, wherein the one of the first or second discrete illumination sources is located on an opposite side of the center baffle as the offset in the single direction.  
Regarding claim 22, Carl Zeiss in view of SU discloses wherein generating the non-circular illumination pattern (paragraph 0016, paragraph 0025) comprises: illuminating one of the first discrete illumination sources and one of the second discrete illumination sources when the retinal imaging system is determined to be offset from the gaze direction in two directions, wherein the ones of the first and second discrete illumination sources are located on opposite sides of the center baffle as the offset in the two directions, respectively.  
Regarding claim 23, Carl Zeiss in view of SU discloses wherein the one of the first or second discrete illumination sources is selected with greater peripheral offset from the center baffle as the offset in the single direction increases (figures 5 and 6) .  
Regarding claim 24, combination Carl Zeiss in view of SU discloses further comprising:   constraining emission divergence patterns of the first and second .  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huening Pete et al (WO 2012/018991 A1) in view of Carl Zeiss (WO 2017/025583 A1) further in view of Lawson (WO 2014/127134 A1).
Regarding claim 11,  depends on claim 9, Huening Pete et al  in view of Carl Zeiss  discloses all of the claim except  wherein generating the non-circular illumination pattern comprises: illuminating a single one of the first or second discrete illumination sources when the retinal imaging system is determined to be offset from the gaze direction in a single direction, wherein the single one of the first or second discrete illumination sources is located on an opposite side of the aperture as the offset in the single direction.  
Huening Pete et al in view of Carl Zeiss   discloses all of the claimed limitations except generating a non-circular illumination pattern and single direction.
 Lawson discloses illumination pattern and single direction (para 0080-0081).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide r illumination pattern with a single direction in to the Huening Pete et al in view of Carl Zeiss imaging system for the purpose of wide field of view and an imaging device display real time display as taught by Lawson (paragraph 0004).
Regarding claim 12, Huening Pete et al in view of Carl Zeiss  further in view of Lawson  discloses wherein generating the non-circular illumination pattern comprises: illuminating one of the first discrete illumination sources and one of the second discrete illumination sources when the retinal imaging system is determined to be offset from the .  

                                         Allowable Subject Matter
5.   Claim 6, 7, 13-15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter: wherein the center baffle at least partially overlaps inner most ones of the first and second discrete illumination sources that are immediately adjacent to the center baffle and wherein the center baffle is positioned in the retinal imaging system such that the center baffle casts a shadow when the inner most ones of the first and second discrete illumination sources are illuminating and  wherein an angle and a depth of the center baffle is configured to achieve a particular separation range between the image path and an illumination path at an iris when acquiring the retinal image and  the controller includes further logic that when executed by the controller causes the retinal imaging system to perform further operations including: smoothly fading the dynamic illuminator between the circular illumination pattern and the non-circular illumination pattern when alignment of the retinal imaging system is determined to transition between a central alignment and an offset alignment and smoothly fading the dynamic illuminator between the circular illumination pattern and the non-circular illumination pattern when alignment of the retinal imaging system is determined to transition .  
Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/1/2021